         Case 8:19-bk-11155-SC Doc 1-2 Filed 03/28/19 Entered 03/28/19 22:38:21                                       Desc
                             Ord to comply-BR1007/3015 Page 1 of 1
                                          United States Bankruptcy Court
                                           Central District of California
In re:                                                             CHAPTER NO.:   7
Tammy Anderson
                                                                   CASE NO.:   8:19−bk−11155−SC

                         ORDER TO COMPLY WITH BANKRUPTCY RULE 1007
                            AND NOTICE OF INTENT TO DISMISS CASE
To Debtor and Debtor's Attorney of Record,
YOU FAILED TO FILE THE FOLLOWING DOCUMENTS:
Schd A/B(Form106A/B or 206A/B)
Schedule C (Form 106C)
Schedule D (Form 106D or 206D)
Schd E/F(Form106E/F or 206E/F)
Summary(Form 106Sum or 206Sum)
Schedule G (Form 106G or 206G)
Statement (Form 122A−1)
Schedule H (Form 106H or 206H)
Schedule I (Form 106I)
Schedule J (Form 106J)
Decl Re Sched (Form 106Dec)
StmtFinAffairs(Form107 or 207)


The Revised Official Bankruptcy Forms are mandatory and are available at www.cacb.uscourts.gov/forms

According to Bankruptcy Rule 1007(c), within 14 days after you filed the petition, YOU MUST EITHER:

(1)      File the required documents. If the document is filed electronically, no hard copy need to be submitted to the court.
         (See Local Bankruptcy Rule 5005−2(d) and Court Manual, Appendix "F" as to whether a copy must be served on the
         judge.)
OR
(2)      File and serve a motion for an order extending the time to file the required document(s). If you make such a motion
         and it is denied after the 14 days have expired, your case will be dismissed.

IF YOU DO NOT COMPLY in a timely manner with either of the above alternatives, the court WILL DISMISS YOUR CASE
WITHOUT FURTHER NOTICE.




Dated: March 28, 2019                                                          For the Court
                                                                               Kathleen J. Campbell
                                                                               Clerk of Court




(Form deforco − Rev 01/2018)                                                                                                     1/
